POULIOT, J.
This is an action of negligence in which the plaintiff received a verdict for $800 and it is now before the Court on defendant’s motion for a new trial.
The finding for the plaintiff on the question of liability was proper, as the evidence, by a fair preponderance, proved the defendant negligent.
The plaintiff was standing in an aisle of defendant’s store when a boy, carrying some cans, came by. One or two of them fell and at least one struck the plaintiff on her foot and toe, bruising her foot and ankle and dislocating her toe. She was taken to the office of Dr. Clarke, a chiropractor, who reduced the dislocation, as he said “in 30 seconds”. Dr. Clarke continued treating her over an extended period, 22 treatments in all, by manipulating the vertebrae in her spinal column, with very little improvement. He said she was nervous and very much upset.
The accident happened March 15, 1933, and on October 22, 1933, Dr. Gormley examined the plaintff He found 3 minute scars on the skin, and no other evidence of injury.
There is no serious injury in this case, and $500 would be ample and generous compensation. If the plaintiff within ten days remits all of the verdict in excess of $500, defendant’s motion for a new trial is denied, otherwise it is granted.